DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 15 and 18 are objected to because of the following informalities:  “a parking break” in line 6 of claim 10, line 7 of claim 15 and line 11 of claim 18 should be –a parking brake-.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12-13, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by GB-2499651.
Regarding claims 10, 12-13, and 15-16, GB-2499651 discloses a method for controlling a ride level for a vehicle having at least one first axle having a first air suspension and/or one second axle having a second air suspension, a parking brake installation and an operating brake installation (braking 14-19 can be applied by means of cylinders 11-12 and 20-23), the method comprising: reading a ride level variation signal (by controller 50) which indicates a ride level variation to be carried out; providing a parking brake release signal (by a pressure sensor, see paragraph 5 of page 4) to an 
Regarding claim 18, GB-2499651 discloses a vehicle, comprising: at least one first axle having a first air suspension and/or one second axle having one second air suspension (43-48); a parking brake installation (14-19); a parking brake valve (26) for releasing and engaging the parking brake installation; an operating brake installation; and a device for controlling the ride level (50), wherein the device is configured to perform the following: reading a ride level variation signal (54) which indicates a ride level variation to be carried out; providing a parking brake release signal (by a pressure sensor, see paragraph 5 of page 4) to an interface to a parking brake valve (26) that, responding to the ride level variation signal, is configured for releasing and engaging the parking brake installation, wherein the parking brake release signal is configured for actuating the parking brake valve (26) for releasing the parking brake installation; and .
Allowable Subject Matter
Claims 11, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        February 12, 2022